DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hiranaga et al. (US 2005/0173458) in view of Priem et al. (US 2008/006547).
Regarding claim 1, Hiranaga et al. teaches  a liquid delivery or dispensing system (see the abstract) , comprising: a liquid delivery module (reads on the feed assembly 106, see figures 2-4 and 10, and  para [0048]) that includes a liquid storage or reservoir region with a tank (120, see figures 2-4 and 10, and  para [0048], [0068]) operable to store liquid; a pumping region having a pump  (101, see figures 2-4 and 10, and para [0050], [0068]) operable to move liquid through the liquid delivery module; and a flow control region having at least one valve (117, see figures 2-4 and 10, and  para [0072]) operable to control the flow of the liquid, wherein the pumping region with the pump (101, see figures 2-4 and 10) is positioned downstream from the liquid storage region with the storage tank (120, see figures 2-4 and 10) and upstream from the flow 

	 Hiranaga et al. does not particular teach the liquid delivered as being Lithium as claimed but teaches a generic liquid of properties similar to lithium (see para [003]-[006]). Furthermore the delivery of Lithium only constitutes an intended use of the claimed apparatus, however it is well settled that an apparatus claims cover what a device is, not what a device does and "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Also, see MPEP 2114 .II. In this instant, the liquid delivery system of Hiranaga et al. having all the structure or sub-devices as claimed would reasonable be expected to be able to deliver Lithium from a storage region to an end use location or a dispensing end.
	Hiranaga et al. teaches a pump (101, see figures 2-4 and 10) for moving the liquid to be delivered but does not particularly teach a pump that is an electromagnetic pump operable to move the liquid using electromagnetism.
	Priem et al. teaches that an electromagnetic pump is known in the art for use in systems for delivering liquids of alkaline metals, highly conductive liquid metals  and highly reactive liquid metals (see Priem et al., see para [0002]-[0003]) because of the absence of moving parts within the electromagnetic pump, and also use for seals and bearings found in conventional mechanical pumps are not needed, and thereby reducing liquid leakages, less downtime for maintenance and repairs, and consequently very reliable as a pump for moving liquids.
	It would have been obvious to one of ordinary skill in the art at the time the 

Regarding claims 5 and 6, Hiranaga et al. in view of Priem et al. teaches a pumping region that comprises a mean of determining the flow rate of the liquid being dispensed upstream and downstream of the pump (101) such as flow meter (see Hiranaga et al., para [0037], [0039], [0043] and [0043] for example]) thereby necessarily showing substantially all aspects of claims 5 and 6. 
Regarding claims 7 and 8, Hiranaga et al. in view of Priem et al. teaches a liquid  supply line (110, see Hiranaga et al. , figures 2, 3 and 10 for example) that fluidly couples the liquid storage tank (120, see Hiranaga et al.  , figures 2, 3 and 10 for example) with the electromagnetic pump (see Priem et al., see para [0002]-[0003]); and a filter assembly (102, see Hiranaga et al. , figures 2, 3 and 10 for example, and para [0027], [0051])  positioned along the liquid supply line operable to remove impurities from the flow of the liquid  flowing through the liquid supply line, wherein the filter assembly comprises a metal mesh filter operable to remove contaminants from the liquid (see Hiranaga et al. , figures 2, 3 and 10 for example, and para [0027], [0031]-[0035],[0051]). 	Regarding claims 9 and 10, Hiranaga et al. in view of Priem et al. teaches valves comprises a needle valve and/or a regulator valve (see Hiranaga et al., para [0039]). 	Regarding claim 11, Hiranaga et al. in view of Priem et al. teaches a fluid delivery . 
4.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hiranaga et al. (US 2005/0173458) in view of Priem et al. (US 2008/006547)
 as applied to claim 1 above, and further in view of Fujishima (US Patent No. 6,878,216).
	Regarding claims 2 and 3, Hiranaga et al. in view of Priem et al. fails to teach temperature control module, which is adapted to control a temperature of the liquid storage tank; wherein the temperature control module comprises a heat exchanger, a resistive heater, a temperature control jacket, or a combination thereof. 
However, Fujishima teaches a liquid delivery system (see Fujishima abstract and figure  1)  that comprises a liquid  storage tank (10, see Fujishima , figures 1, 3 and 5, and column 8, lines 12-52) operable to store the liquid (L, Fujishima, figures 1, 3 and 5 and column 8, line 20-30); and a temperature control module with a temperature sensor (S, Fujishima, figures 1, 3 and 5 , column 1, lines 55-65 and column 9, lines 20-35), which is adapted to control a temperature of the liquid storage tank (see column 9, lines 20-35), wherein the temperature control module  further comprises  a resistive heater and a temperature control jacket (1, see Fujishima, figures 1, 3 and 5, column 8, lines 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Hiranaga et al. in view of Priem et al. to 
install a temperature sensor in the liquid storage tank as exemplified by Fujishima and that would allow the temperature of the liquid to be dispensed or transferred from the storage tank to be kept within an allowable range for the intended process downstream of the storage tank (see Fujishima, figures 1, 3 and 5, column 1, lines 55-65 and column 9, lines 20-35), 
Regarding claim 4, Hiranaga et al. in view of Priem et al. and Fujishima, teaches liquid storage tank (120, see Hiranaga et al. figures 2-4 and 10, and  para [0048], [0068])  comprises: a canister having: a sidewall; a top surface; and a bottom surface, wherein the sidewall (see in figures 2, 3 and 10 the liquid reservoir of Hiranaga et al. is structured as such), the top surface and the bottom surface define an interior volume; an inlet port disposed through the top surface of the canister and operable to provide an inert gas in the form of nitrogen gas (see Hiranaga et al., para [0049] for example) to the interior volume of the canister (see; in figures 2, 3 and 10 the liquid reservoir of Hiranaga et al. is structured as such), and an outlet port disposed through the top surface of the canister and operable to allow liquid to flow out of the canister  in to the feed line (110 see Hiranaga et al., figures 2-4 and 10, and  para [0048], [0068]). 

5.	Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hiranaga et al. (US 2005/0173458) in view of Priem et al. (US 2008/006547), Cripe et al. (US Patent No. 5,607,000) and Fujishima (US Patent No. 6,878,216).

Hiranaga et al. does not particular teach the liquid delivered as being Lithium as claimed but teaches a generic liquid of properties similar to lithium (see para [003]-[006]). Furthermore the delivery of Lithium only constitutes an intended use of the claimed apparatus, however it is well settled that an apparatus claims cover what a device is, not what a device does and "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Also, see MPEP 2114 .II. In this instant, the liquid delivery system of Hiranaga et al. having all the structure or sub-devices as claimed  would reasonable be expected to be able to deliver Lithium from a storage region to an 
end use location or a dispensing end.
	Hiranaga et al. teaches a pump (101, see figures 2-4 and 10) for moving the 

	Priem et al. teaches that an electromagnetic pump is known in the art for use in systems for delivering liquids of alkaline metals, highly conductive liquid metals  and highly reactive liquid metals (see Priem et al., see para [0002]-[0003]) because of the absence of moving parts within the electromagnetic pump, and also use for seals and bearings found in conventional mechanical pumps are not needed, and thereby reducing liquid leakages, less downtime for maintenance and repairs, and consequently very reliable as a pump for moving liquids.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Hiranaga et al. to use an electromagnetic pump for moving the liquid(s) as exemplified by Priem et al., since electromagnetic pumps by their construction eliminates liquid leakages, less downtime for maintenance and repairs, and consequently very reliable as a pump for moving liquids.
Hiranaga et al. in view of Priem et al. fails to teach a liquid resupply module detachably and fluidly coupled with the liquid delivery module, comprising: a liquid resupply tank operable to supply liquid to the liquid delivery module; and a first temperature control module, which is adapted to control a temperature of the liquid resupply tank. 	Cripe et al. teaches a liquid delivery or dispensing system (see Cripe et al. , abstract and figure 3) that comprises a main liquid storage tank (11, see Cripe et al. figure 3 and column 3, line 35-column 4, line 41) and a liquid resupply tank (7, see Cripe 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Hiranaga et al. in view of Priem et al. to couple the liquid storage tank with a liquid resupply tank as exemplified by Cripe et al. and that would allow the interior volume of the liquid storage tank to be replenish with fresh liquid when the liquid level goes below a predetermined level. 
Hiranaga et al. in view of Priem et al.  and Cripe et al. fails to teach a temperature control module, which is adapted to control a temperature of the liquid resupply tank. 	However, Fujishima teaches a liquid delivery system (see Fujishima abstract and figure  1)  that comprises a liquid  storage tank (10, see Fujishima , figures 1, 3 and 5, and column 8, lines 12-52) operable to store the liquid (L, Fujishima, figures 1, 3 and 5 and column 8, line 20-30); and a temperature control module with a temperature sensor (S, Fujishima, figures 1, 3 and 5 , column 1, lines 55-65 and column 9, lines 20-35), which is adapted to control a temperature of the liquid storage tank (see column 9, lines 20-35), wherein the temperature control module  further comprises  a resistive heater and a temperature control jacket (1, see Fujishima, figures 1, 3 and 5, column 8, lines 20-30 and column 9, lines 20-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Hiranaga et al. in view of Priem et al.  
Regarding claims 14 and 15, Hiranaga et al. in view of Priem et al. , Cripe et al. and Fujishima, teaches liquid storage tank (120, see Hiranaga et al. figures 2-4 and 10, and  para [0048], [0068]) that comprises: a canister having: a sidewall; a top surface; and a bottom surface, wherein the sidewall (see in figures 2, 3 and 10 the liquid reservoir of Hiranaga et al. is structured as such), the top surface and the bottom surface define an interior volume; an inlet port disposed through the top surface of the canister and operable to provide an inert gas in the form of nitrogen gas, and wherein the inlet port is fluidly coupled with an inert gas source (see Hiranaga et al., para [0049] for example) to the interior volume of the canister (see; in figures 2, 3 and 10 the liquid reservoir of Hiranaga et al. is structured as such), and an outlet port disposed through the top surface of the canister and operable to allow liquid to flow out of the canister  in to the feed line (110 see Hiranaga et al., figures 2-4 and 10, and  para [0048], [0068]). 
Regarding claims 16-19, Hiranaga et al. teaches  a liquid delivery or dispensing system (see the abstract) , comprising: a liquid delivery module (reads on the feed assembly 106, see figures 2-4 and 10, and  para [0048]) that includes a liquid storage or reservoir region with a tank (120, see figures 2-4 and 10, and  para [0048], [0068]) operable to store liquid; a pumping region having a pump  (101, see figures 2-4 and 10, and para [0050], [0068]) operable to move liquid through the liquid delivery module; and 
control region with the valve (117, see figures 2-4 and 10); and a filter assembly (102, see Hiranaga et al., figures 2, 3 and 10 for example, and para [0027], [0051])  positioned along the liquid supply line operable to remove impurities from the flow of the liquid  flowing through the liquid supply line, wherein the filter assembly comprises a metal mesh filter operable to remove contaminants from the liquid (see Hiranaga et al. , figures 2, 3 and 10 for example, and para [0027], [0031]-[0035],[0051]). 
	Hiranaga et al. does not particular teach the liquid delivered as being Lithium as claimed but teaches a generic liquid of properties similar to lithium (see para [003]-[006]). Furthermore the delivery of Lithium only constitutes an intended use of the claimed apparatus, however it is well settled that an apparatus claims cover what a device is, not what a device does and "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Also, see MPEP 2114 .II. In this instant, the liquid delivery system of Hiranaga et al. having all the structure or sub-devices as claimed would reasonable be expected to be able to deliver Lithium from a storage region to an end use location or a dispensing end.
	Hiranaga et al. teaches a pump (101, see figures 2-4 and 10) for moving the 
liquid to be delivered but does not particularly teach a pump that is an electromagnetic 

	Priem et al. teaches that an electromagnetic pump is known in the art for use in systems for delivering liquids of alkaline metals, highly conductive liquid metals  and highly reactive liquid metals (see Priem et al., see para [0002]-[0003]) because of the absence of moving parts within the electromagnetic pump, and also use for seals and bearings found in conventional mechanical pumps are not needed, and thereby reducing liquid leakages, less downtime for maintenance and repairs, and consequently very reliable as a pump for moving liquids.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Hiranaga et al. to use an electromagnetic pump for moving the liquid(s) as exemplified by Priem et al., since electromagnetic pumps by their construction eliminates liquid leakages, less downtime for maintenance and repairs, and consequently very reliable as a pump for moving liquids.
Hiranaga et al. in view of Priem et al. fails to teach a liquid resupply module 
detachably and fluidly coupled with the liquid delivery module, comprising a liquid 
resupply tank operable to supply liquid to the liquid delivery module; and a temperature 
control module, which is adapted to control a temperature of the liquid resupply tank. 	Cripe et al. teaches a liquid delivery or dispensing system (see Cripe et al. , abstract and figure 3) that comprises a main liquid storage tank (11, see Cripe et al. figure 3 and column 3, line 35-column 4, line 41) and a liquid resupply tank (7, see Cripe et al. figure 3 and column 3, line 35-column 4, line 41) operable to supply liquid to the a 
level. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Hiranaga et al. in view of Priem et al. to couple the liquid storage tank with a liquid resupply tank as exemplified by Cripe et al. and that would allow the interior volume of the liquid storage tank to be replenish with fresh liquid when the liquid level goes below a predetermined level. 
Hiranaga et al. in view of Priem et al.  and Cripe et al. fails to teach a temperature control module, which is adapted to control a temperature of the liquid resupply tank. 	However, Fujishima teaches a liquid delivery system (see Fujishima abstract and figure  1)  that comprises a liquid  storage tank (10, see Fujishima , figures 1, 3 and 5, and column 8, lines 12-52) operable to store the liquid (L, Fujishima, figures 1, 3 and 5 and column 8, line 20-30); and a temperature control module with a temperature sensor (S, Fujishima, figures 1, 3 and 5 , column 1, lines 55-65 and column 9, lines 20-35), which is adapted to control a temperature of the liquid storage tank (see column 9, lines 20-35), wherein the temperature control module  further comprises  a resistive heater and a temperature control jacket (1, see Fujishima, figures 1, 3 and 5, column 8, lines 20-30 and column 9, lines 20-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Hiranaga et al. in view of Priem et al.  and Cripe et al. to install a temperature sensor in the liquid resupply tank and the liquid 
Regarding claim 20, Hiranaga et al. in view of Priem et al. , Cripe et al. and Fujishima, teaches liquid storage tank (120, see Hiranaga et al. figures 2-4 and 10, and  para [0048], [0068])  comprises: a canister having: a sidewall; a top surface; and a bottom surface, wherein the sidewall (see in figures 2, 3 and 10 the liquid reservoir of Hiranaga et al. is structured as such), the top surface and the bottom surface define an interior volume; an inlet port disposed through the top surface of the canister and operable to provide an inert gas in the form of nitrogen gas, and wherein the inlet port is fluidly coupled with an inert gas source (see Hiranaga et al., para [0049] for example) to the interior volume of the canister (see; in figures 2, 3 and 10 the liquid reservoir of Hiranaga et al. is structured as such), and an outlet port disposed through the top surface of the canister and operable to allow liquid to flow out of the canister  in to the feed line (110 see Hiranaga et al., figures 2-4 and 10, and  para [0048], [0068]). 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. Huang et al. (US 5,989,317) and Topping et al. (US 5,609,191) are also cited in PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the 

(571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733